Title: From Charles Francis Adams to John Quincy Adams, 23 May 1814
From: Adams, Charles Francis
To: Adams, John Quincy



Dear Papa
St: Petersburg May 23rd: 1814

I went to School last Wednesday, as I could not cross sooner on account of the Ice. At Dinner, I heard that mr: Severin’s House in the Country, was burnt to the ground; the fire spread so fast, that it was impossible to put it out. Mrs: Severin lost all the Clothes, Table-linen &c. of all the family, which had been sent out the night before. Mrs: S. had left town herself, and was met on the road, by the man who had been sent to town with this bad news.
Mama presented me a book, called Tales from the Mountains, which is very pretty. when I have finished this Book, I hope Mama will give me another, called the Quadrupeds.
Mama always lets me read your letters, but the last I have not seen because I was at School.
I hope this letter will find you at Gottenburg, I was very sorry you had to stay so long at Reval.
I am Dear Papa, your affectionate, and dutiful Son,
Charles Francis Adams